MEMORANDUM **
Jose David Benjamin Vega Montoya petitions for review of a Board of Immigration Appeals’ (“BIA”) order affirming the Immigration Judge’s (“IJ”) decision denying his second motion to reopen. We review the denial of a motion to reopen for an abuse of discretion. See Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002). The BIA did not abuse its discretion in affirming the denial of petitioner’s second motion to reopen as number and time-barred. See 8 C.F.R. § 1003.23(b)(1) (setting time and number restrictions for a motion to reopen before IJ).
Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
All other pending motions are denied as moot.
The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.